Citation Nr: 0812826	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  05-10 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1953 to Apri1 
1956.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  An unappealed rating decision dated in September 1962 
denied entitlement to service connection for a back disorder.

2.  The additional evidence received since the time of the 
unappealed September 1962 rating decision does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a back disorder.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a back disorder is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The February 2007 Board decision denied, among others, the 
issue of whether new and material evidence had been submitted 
to reopen a claim for entitlement to service connection for a 
back disorder.  The veteran appealed the denial of this issue 
to the United States Court of Appeals for Veterans Claims 
(Court).  Consequent to a March 2008 Order granting a 
February 2008 Joint Motion for Remand (Joint Motion), that 
issue has been remanded to the Board.

A letter was sent to the veteran and his attorney on March 
12, 2008, in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  A letter 
was received from the veteran's attorney in April 2008, 
providing a copy of the Joint Motion and requesting that the 
directives of the Joint Motion be followed.   

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2007).  Here, the Court remanded the Board's 
decision in this matter, finding that the VA had not met its 
statutory and regulatory duty to notify, or to provide 
adequate reasons and bases for the issue on appeal.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Therefore, the Board finds that its decision 
of February 5, 2007 decision with respect to the issue of 
whether new and material evidence had been submitted to 
reopen a claim for entitlement to service connection for a 
back disorder failed to provide the veteran due process under 
the law.  Accordingly, in order to prevent prejudice to the 
veteran, the February 2007 decision of the Board must be 
vacated with respect to the issue remanded by the Court, and 
a new decision entered as if that Board decision had never 
been issued.

With respect to the veteran's claim to reopen the issue of 
entitlement to service connection for a back disorder, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Prior to initial adjudication 
of the veteran's claim, a letter dated in June 2003 satisfied 
the duty to notify provisions; an additional letter was sent 
in March 2006.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The February 2008 Joint Motion, in citing Kent v. Nicholson, 
20 Vet. App 1 (2006) concluded that the June 2003 and March 
2006 letters "did not address the information and evidence 
necessary to reopen the previously denied back disorder 
claim," finding that the veteran was not notified that in 
order to reopen his claim for service connection for a back 
disorder, he would have to "submit evidence either that he 
suffered a back injury during service, or medical evidence 
that his current back disability was related to service."  
However, the Board concludes that based on the overall 
record, the deficiencies in these letters did not result in 
prejudice to the veteran.  In the February 2005 statement of 
the case, the RO informed the veteran that the evidence 
submitted with and since his May 2003 claim to reopen 

provides no indication of a back injury 
or of a chronic back condition incurred 
in service and existing to the present 
time.  Absent any new and material 
evidence to show a back condition and 
its relationship to our military service 
which ended in 1956, the claim must 
continue to be denied [ . . . .]

Moreover, the Board notes that subsequent to the issuance of 
the statement of the case, the veteran had over 16 months in 
which to request clarification of same, to provide additional 
statements and evidence, and to seek the help of his 
representative.  He gave testimony during an August 2005 
hearing before a Decision Review officer at the RO.  
Subsequently, the January 2006 supplemental statement of the 
case again noted that while the veteran reported current back 
symptomatology during the August 2005 hearing, the record 
still did not include evidence associating his current back 
symptomatology with his military service.  Thus, it is clear 
to the Board that while notice was not provided in 
preadjudication letters, the veteran was informed of the 
specific evidence required to substantiate his claim, and was 
thus not prejudiced by the deficiencies inherent in the 
aforementioned letters.  See Kent, 20 Vet. App at 10.

Additionally, the veteran's service medical records, VA 
medical treatment records, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. 
§ 3.159.  The Board also notes that although a VA examination 
was not conducted with respect to the veteran's claim to 
reopen the issue of entitlement to service connection for a 
back disorder, VA is not required to obtain an examination 
for a claim to reopen a finally decided decision.  See 38 
C.F.R. § 3.159(c).  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The pertinent evidence of record at the time of the September 
1962 unappealed rating decision included the veteran's 
service medical records and an August 1962 VA examination.  
The additional pertinent evidence added to the record since 
that decision includes private treatment records dated from 
1999 to 2004; VA outpatient treatment records dated from May 
2001 to September 2005; the transcript from the veteran's RO 
hearing in August 2005; and the veteran's statement in 
support of his claim dated in August 2005.  

The RO denied the veteran's claim for entitlement to service 
connection for a back disorder in September 1962.  At that 
time, the evidence of record did not show that the veteran's 
current back symptomatology was related to his military 
service or to a service-connected disability, and this 
continues to be the case.  While the record contains 
significant amounts of VA and private treatment records 
pertaining to other medical conditions, they only make 
passing references to the veteran's report that he had 
undergone disc surgery in the past; similarly, the veteran's 
August 2005 statement noted that he had undergone back 
surgery in the 1970s, and reported that he continues to have 
intermittent back symptoms.  However, there is no objective 
medical opinion that the veteran's current symptomatology, or 
the reported 1970s surgery, is related to his military 
service.  

Accordingly, although evidence submitted since the last final 
rating decision is "new," as it had not been previously 
considered by VA, it is not "material," as it does not 
raise a reasonable possibility of substantiating the 
veteran's claim for service connection.  As new and material 
evidence to reopen his finally disallowed claim has not been 
submitted, the benefit of the doubt doctrine is not 
applicable, and the issue of entitlement to service 
connection for a back disorder is not reopened.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim for entitlement to 
service connection for a back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


